Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

In the Case of:

Samuel Arnold, D.D.S., Date: November 19, 1997

Petitioner,

- Vv. - Docket No. C-97~-231
Decision No. CR506

The Inspector General.

DECISION

By letter dated February 21, 1997, the Inspector General
(I.G.), United States Department of Health and Human
Services, notified Samuel Arnold, D.D.S. (Petitioner), that
he would be excluded from participation in the Medicare,
Medicaid, Maternal and Child Health Services Block Grant and
Block Grants to States for Social Services programs for a
period of five years.' The I.G. explained that an exclusion
of at least five years is mandatory under sections 1128(a) (1)
and 1128(c) (3)(B) of the Social Security Act (Act) because
Petitioner had been convicted of a criminal offense related
to the delivery of an item or service under the Medicaid
program.

Petitioner filed a request for review of the I.G.'s action.

I convened a prehearing conference on April 10, 1997. During
the conference, counsel for the I.G. indicated that she did
not think that an in-person hearing was necessary in this
case, and that she wished to move for disposition based on a
written record. I established a briefing schedule which I
set forth in my April 21, 1997 Order and Schedule for Filing
Briefs and Documentary Evidence (April 21, 1997 Order).

The I.G. moved for summary disposition, accompanied by an
initial brief and three proposed exhibits (I.G. Ex. 1 - 3).
Petitioner filed a response brief. The I.G. filed a reply

1 Unless the context indicates otherwise, I use the
term "Medicaid" to refer to all State health care programs
from which Petitioner was excluded.
2

brief. Petitioner did not object to the three exhibits
submitted by the I.G. and I admit I.G. Ex. 1 - 3 into
evidence.?

Because there are no material and relevant factual issues in
dispute (the only matter to be decided is the legal
significance of the undisputed facts), I have decided the
case on the basis of the parties' written submissions in lieu
of an in-person hearing. I affirm the I.G.'s determination
to exclude Petitioner from participation in the Medicare and
Medicaid programs for a period of five years.

APPLICABLE LAW

Sections 1128(a)(1) and 1128(c) (3) (B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs for a period of at least five
years.

PETITIONER'S ARGUMENTS

Petitioner contends that he was not guilty of the criminal
conduct for which he has been convicted but instead pled
guilty on the advice of his attorney. Petitioner contends
also that the I.G. acted improperly in having his exclusion
begin four years after the date of his criminal conviction.
Petitioner alleges that adverse actions were taken against
him because he is Jewish and because he has sought to assist
the poor and disadvantaged. Finally, Petitioner contends

2? In his August 4, 1997 response brief, Petitioner
indicated that due to a bad connection, he had had difficulty
hearing what was said during the April 10, 1997 telephone
conference. Based on this, Petitioner stated that he does
"not understand why any decision could have been made
regarding that conversation." My April 21, 1997 Order
memorializes the April 10, 1997 telephone conference, and it
shows that no outcome determinative rulings or decisions were
made by me during the conference. I merely established a
briefing schedule to allow the parties the opportunity to
present their arguments in writing. In addition, I reserved
judgment at that time on the issue of whether an in-person
hearing would be necessary in this case. Accordingly, given
that the April 10, 1997 conference was concerned merely with
the procedural business of establishing a briefing schedule;
that the record contains an Order memorializing what occurred
at the April 10, 1997 conference; and that Petitioner at no
time objected to the briefing schedule; I do not find that
Petitioner has shown that he has been prejudiced by any
difficulty he may have had in hearing what was said during
the prehearing conference.
3

that such exclusion is excessive because he is the only
dentist available in the area to provide dental services to
poor and disadvantaged patients.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period relevant to this case, Petitioner was a
dentist licensed to practice in the State of Ohio. I.G.
Initial Brief at p. 2; Petitioner Response Brief at p. 1.

2. On May 21, 1992, a four-count indictment was filed
against Petitioner in the Court of Common Pleas of Franklin
County, Ohio, Criminal Division. I.G. Ex. 1.

3. Count One of that indictment charged that during the
period from September 1986 to February 1991, Petitioner, in
his capacity as President of Midwest Mobile Dental Care,
Inc., knowingly made false or misleading statements on direct
entry submission tapes in order to obtain improper
reimbursement from the Ohio Medicaid program. Count One
charged also that the value of the funds reimbursed due to
Petitioner's false or misleading statements was in the amount
of $5,000 or more. I.G. Ex. 1.

4. Count one of the indictment alleged that Petitioner's
offense constitutes Medicaid Fraud in violation of Ohio
Revised Code Section 2913.40(B). I.G. Ex. 1.

5. On February 11, 1993, Petitioner pled guilty to Count One
of the indictment. Based on its acceptance of Petitioner's
plea, the court found Petitioner guilty of that offense. The
court sentenced Petitioner to a 24-month suspended period of
incarceration and to a 36-month period of probation. In
addition, the court directed Petitioner to pay restitution
and court costs. I.G. Ex. 2.

6. Petitioner's guilty plea, and the court's acceptance of
that plea, constitutes a "conviction" within the meaning of
section 1128(i) (3) of the Act.

7. Petitioner was convicted of a criminal offense related to
the delivery of an item or service under the Medicaid
program, within the meaning of section 1128(a)(1) of the Act.

8. Petitioner may not utilize this administrative proceeding
to collaterally attack his criminal conviction by seeking to
show that he did not do the act charged.

9. Pursuant to section 1128(a)(1) of the Act, the I.G. is
required to exclude Petitioner from participating in the
Medicare and Medicaid programs.

10. The minimum mandatory period for exclusions pursuant to
section 1128(a)(1) of the Act is five years.
4

11. The I.G. properly excluded Petitioner from participation
in the Medicare and Medicaid programs for a period of five
years pursuant to sections 1128(a)(1) and 1128(c) (3) (B) of
the Act.

12. An administrative law judge is without authority to
change the effective date of an exclusion imposed and
directed by the I.G.

13. Neither the I.G. nor the administrative law judge has
the authority to reduce the five-year minimum exclusion
mandated by sections 1128(a)(1) and 1128(c)(3)(B) of the Act.

DISCUSSION

Petitioner does not dispute that he was convicted of a
criminal offense. Nor does he dispute that the offense
underlying his conviction is program-related. Moreover, the
undisputed evidence adduced by the I.G. establishes that
Petitioner was convicted of a criminal offense related to the
delivery of an item or service under Medicaid, within the
meaning of section 1128(a)(1) of the Act. For this reason,
Petitioner is required to be excluded for at least five years
as a matter of law.

The first statutory requirement for mandatory exclusion
pursuant to section 1128(a)(1) of the Act is that the
individual to be excluded must have been convicted of a
criminal offense. Section 1128(i)(3) of the Act expressly
provides that when an individual enters a plea of guilty toa
criminal charge and the court accepts such plea, the
individual will be regarded as having been "convicted" within
the meaning of the mandatory exclusion provisions of the Act.

In the case at hand, undisputed evidence establishes that the
“State of Ohio charged Petitioner with the offense of Medicaid
Fraud. Petitioner pled guilty to this offense. Based on
this plea, the court found Petitioner guilty of the offense.
The evidence establishes that Petitioner pled guilty in order
to dispose of the criminal charge against him, and the court
disposed of the case based on its receipt of Petitioner's
guilty plea. That transaction amounts to "acceptance" of a
guilty plea within the meaning of section 1128(i)(3) of the
Act, and Petitioner was therefore convicted of a criminal
offense within the meaning of that provision.

The statute further requires that the criminal offense in
question must have been "program-related," i.e., related to
the delivery of items or services under Medicaid or Medicare.
It is well-established that filing false Medicare or Medicaid
claims relates to the delivery of items or services under
such programs and clearly constitutes program-related
misconduct, sufficient to mandate exclusion. Jack W. Greene,
DAB CR19 (1989), aff'd, DAB 1078 (1989), aff'd sub nom.

5

Greene v. Sullivan, 731 F. Supp. 835, 838 (E.D. Tenn. 1990).
In the case at hand, Petitioner was convicted of defrauding
Medicaid by intentionally making false statements in order to
obtain reimbursement to which Petitioner was not entitled.
This offense is tantamount to filing false Medicaid claims,
and therefore it is program-related.

Furthermore, it has been held that a criminal offense meets
the statutory test for program-related misconduct where
either the Medicare or Medicaid program is the victim of the

crime. Domingos R. Freitas, DAB CR272, at 30 (1993), citing
Napoleon S. Maminta, M.D., DAB 1135 (1990). The record. shows

that Petitioner was convicted of making false statements
which led to his receipt of fraudulent Medicaid
reimbursement. Petitioner's offense victimized the Medicaid
program because it caused Medicaid to make payments to
Petitioner to which he was not entitled. This had an adverse
financial impact on the Medicaid program. Under the test
enunciated in Maminta and Freitas, I find that Petitioner's
offense is program-related.

Petitioner seeks to challenge his exclusion by asserting that
he was not in fact guilty of the offense for which he has
been convicted. Petitioner claims that he was singled out
because he is Jewish and because he serves a disadvantaged
population. However, under section 1128(a)(1) of the Act,
proof that an appropriate criminal conviction has occurred
ends the inquiry as to whether mandatory exclusion is called
for. These administrative proceedings cannot be used to
attack the substantive decision arrived at by the court. The
law does not permit me to look behind the fact of conviction.
When an individual has been convicted of a crime encompassed
by section 1128(a)(1), exclusion is mandatory; such
individual's subsequent claim of innocence will not be
considered in this forum. Russell E. Baisley and Patricia
Mary Baisley, DAB CR128 (1991); 42 C.F.R. § 1001.2007(d).

Petitioner asserts also that it is unfair that his exclusion
did not commence at the date of his criminal conviction and
that such delay "added to (his) sentence." I find no merit
in this claim. The I.G. has the discretion to determine when
to impose an exclusion. Lawrence Wynn, DAB CR344 (1994).
Neither the statute nor the regulations set any specific
deadline for the I.G. to act. As a matter of law, an
exclusion must take effect 20 days from the date of the
I.G.'s notice of exclusion. 42 C.F.R. § 1001.2002. An
administrative law judge is without authority to change the
effective date of any exclusion imposed and directed by the
I.G. Also, an administrative law judge lacks the authority
to compel the I.G. to send out notices of exclusions by any
date certain. The regulations are clear that the effective
date of an exclusion is not a reviewable issue in this
administrative proceeding. 42 C.F.R. § 1001.2007.
6

Petitioner maintains that his exclusion should be shortened
because his disadvantaged patients do not have access to
another dentist who can treat them. I am without the
authority to consider this argument because I do not have
authority to reduce the five-year minimum exclusion mandated
by section 1128(c) (3) (B) of the Act.

CONCLUSION

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act mandate that
Petitioner herein be excluded from the Medicare and Medicaid
programs for a period of at least five years because he has
been convicted of a criminal offense related to the delivery
of an item or service under the Medicaid program. The five-
year exclusion is therefore sustained.

/s/

Joseph K. Riotto
Administrative Law Judge
